UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7399


LARNETTE M. WESTBROOK,

                  Petitioner - Appellant,

             v.

UNITED STATES OF AMERICA,

                  Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:09-cv-00047-IMK-JSK)


Submitted:    December 17, 2009             Decided:   December 29, 2009


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larnette M. Westbrook, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Larnette M. Westbrook, a federal prisoner, appeals the

district     court’s   order     accepting     the       recommendation     of     the

magistrate    judge    and    denying    relief     on    his   28 U.S.C.    §   2241

(2006)   petition.       We    have     reviewed    the    record    and    find    no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.         Westbrook v. United States, No. 1:09-cv-

00047-IMK-JSK     (N.D.W.      Va.    June    18,    2009).         We   also    deny

Westbrook’s motion for general relief.                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                            AFFIRMED




                                          2